DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
Response to Amendment
Claims 11 and 14 have been amended.  Claims 1-10 have been previously withdrawn from consideration. Claims 1-17 are pending, and Claims 11-17 are presently provided to be examined upon their merits. 
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 11-17 are directed to the abstract idea of: Claim 11 -: 11, a collaborative method for insuring an item at a point of purchase, the method comprising: a merchant's point of sale providing a display comprising an activation field on the merchant's point of sale; providing from the merchant's point of sale item purchase information including customer specific information, item specific information, and purchase price information upon selection of the activation field, to a rater at a remote host site; providing from the rater at least some of the customer specific information to an external third party risk evaluator; performing at the rater a customer risk valuation assessment based on customer specific risk information obtained from the external third party risk evaluator; performing at the rater an item valuation based on the purchase price and the item specific information, wherein the item specific information includes: comparative sale data; item component valuation data based on current market price; and valuation history data related to the item from a third party; performing at the rater an insurance premium calculation to generate an insurance quote based on the customer risk valuation assessment and the item valuation; providing to the merchant's point of sale the insurance quote for display on the point of sale; displaying at least one selection field on the point of sale to a customer corresponding to the customer specific data so as to allow binding of insurance at the quoted premium from the point of sale upon selection of the at least one selection field; and wherein upon selection of the selectable field configuring the point of sale to add a cost of the additional purchase item to a cost of the item and provide an option for purchase of the additional purchase item together with the item. (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 12 -: 12, the method of Claim 11 further comprising updating valuation history data related to the item upon the binding of the insurance. Claim 13 -: 13, the method of Claim 11, wherein the activation field is displayed on the point of sale selectable. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, ) Claim 14 -: 14, a collaborative method for insuring an item at a point of purchase, the method comprising: providing a display comprising an activation field on the user's point of purchase; providing item purchase information including customer specific information, item specific information, and purchase price information upon selection of the activation field, to a remote site rater; providing from the rater at least some the customer specific information to an external third party risk evaluator; performing... performing... [id. at 11], comparative sale data; and item component valuation data based on current market price; performing... [id. at 11], providing to the user's point of purchase the insurance quote for display on the user's point of purchase; and displaying at least one selection field on the point of purchase to a customer corresponding to the customer specific data so as to allow binding of an insurance contract at the quoted premium from the point of purchase upon selection of the at least one selection field; wherein... [id. at 11], (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 15 -: 15, the method of Claim 14 further comprising updating valuation history data related to the item upon the binding of the insurance contract. Claim 16 -: 16, the method of Claim 14, wherein performing the item valuation based on the purchase price and the item specific information at the rater comprises using a valuation history data related to the item. Claim 17 -: 17, the method of Claim 16 further comprising updating valuation history data related to the item upon the binding of the insurance. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: method and collaborative platform for intelligent purchase decisions as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical calculations. Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 11 and 14 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 11 and is described by the steps of independent claim 14. 
Claim 11: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 11 further to the abstract idea includes additional elements of "collaborative platform", "installing a plug-in processor implementable application into a merchant's point of sale device", "rating engine", and "third party blockchain distributed ledger". However, independent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because "collaborative platform", "installing a plug-in processor implementable application into a merchant's point of sale device", "rating engine", and "third party blockchain distributed ledger" of independent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a collaborative platform method for … purchase, the method comprising", "installing a plug-in processor implementable … point of sale device", "providing from the merchant's point … a remote host site", "providing from the rating engine … third party risk evaluator", "performing at the rating engine … third party risk evaluator", "performing at the rating engine … item specific information includes", "comparative sale data", "item component valuation data based … current market price; and", "valuation history data related to … party blockchain distributed ledger", "performing at the rating engine … and the item valuation", "providing to the merchant's point … point of sale device", "displaying at least one selection … one selection field; and" and "wherein upon selection of the … together with the item") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "installing a plug-in processor implementable … point of sale device", "providing from the merchant's point … a remote host site", "providing from the rating engine … third party risk evaluator", "performing at the rating engine … third party risk evaluator", "performing at the rating engine … item specific information includes", "comparative sale data", "item component valuation data based … current market price; and", "valuation history data related to … party blockchain distributed ledger", "performing at the rating engine … and the item valuation", "providing to the merchant's point … point of sale device", "displaying at least one selection … one selection field; and", "wherein upon selection of the … together with the item" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "installing a plug-in processor implementable … point of sale device", "providing from the merchant's point … a remote host site", "displaying at least one selection … one selection field; and", "wherein upon selection of the … together with the item" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a collaborative platform method for … purchase, the method comprising", "installing a plug-in processor implementable … point of sale device", "providing from the merchant's point … a remote host site", "providing from the rating engine … third party risk evaluator", "valuation history data related to … party blockchain distributed ledger", "providing to the merchant's point … point of sale device", "displaying at least one selection … one selection field; and", "wherein upon selection of the … together with the item" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "installing a plug-in processor implementable … point of sale device", "providing from the merchant's point … a remote host site", "displaying at least one selection … one selection field; and", "wherein upon selection of the … together with the item", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), determining an estimated outcome and setting a price, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 is ineligible. 
Claim 14: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 14 further to the abstract idea includes additional elements of "collaborative platform", "installing a plug-in application on a retailer's e-commerce checkout system", "the user's point of purchase device", and "rating engine". However, independent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because "collaborative platform", "installing a plug-in application on a retailer's e-commerce checkout system", "the user's point of purchase device", and "rating engine" of independent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a collaborative platform method for … purchase, the method comprising", "installing a plug-in application on … point of purchase device", "providing item purchase information including … remote site rating engine", "providing from the rating engine … third party risk evaluator", "performing at the rating engine … third party risk evaluator", "performing at the rating engine … item specific information includes", "comparative sale data; and", "item component valuation data based on current market price", "performing at the rating engine … and the item valuation", "providing to the user's point … of purchase device; and", "displaying at least one selection … least one selection field" and "wherein upon selection of the … together with the item") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "installing a plug-in application on … point of purchase device", "providing item purchase information including … remote site rating engine", "providing from the rating engine … third party risk evaluator", "performing at the rating engine … third party risk evaluator", "performing at the rating engine … item specific information includes", "comparative sale data; and", "item component valuation data based on current market price", "performing at the rating engine … and the item valuation", "providing to the user's point … of purchase device; and", "displaying at least one selection … least one selection field", "wherein upon selection of the … together with the item" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "installing a plug-in application on … point of purchase device", "providing item purchase information including … remote site rating engine", "displaying at least one selection … least one selection field", "wherein upon selection of the … together with the item" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a collaborative platform method for … purchase, the method comprising", "installing a plug-in application on … point of purchase device", "providing item purchase information including … remote site rating engine", "providing from the rating engine … third party risk evaluator", "providing to the user's point … of purchase device; and", "displaying at least one selection … least one selection field", "wherein upon selection of the … together with the item" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 11 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "installing a plug-in application on … point of purchase device", "providing item purchase information including … remote site rating engine", "displaying at least one selection … least one selection field", "wherein upon selection of the … together with the item", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 11 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 14 is ineligible. 
Independent Claims: Nothing in independent claims 11 and 14 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 12-13 and 15-17 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 12, 15, and 17: Dependent claims 12, 15, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "blockchain cryptographic distributed ledger" of dependent claims 12, 15, and 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 12, 15, and 17 are ineligible. 
Claim 13: Dependent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a click box", and "at least one of a touch screen or a mouse" of dependent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the activation field is … screen or a mouse") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 11 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein the activation field is … screen or a mouse" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 11; and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC (Fed. Cir. 2014), see previous legal citation herein Re: Claim 11, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 11. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 13 is ineligible. 
Claims 12 and 17: Dependent claims 12 and 17 add an additional method step of "updating blockchain cryptographic distributed ledger … binding of the insurance". However, the additional method step of dependent claim 12 and 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 11 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 11, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 11; and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 11, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 12 and 17 are ineligible. 
Claim 15: Dependent claim 15 adds an additional method step of "updating blockchain cryptographic distributed ledger … of the insurance contract". However, the additional method step of dependent claims 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 11 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 12 and 17 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 12 and 17 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 16: Dependent claim 16 adds an additional method step of "using a blockchain distributed ledger … related to the item". However, the additional method step of dependent claims 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 


    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted October 24, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 22, 2022 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 22, 2022 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'[T]he Court has [] emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception. Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1980-81 (citing Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981) ) . See also Thales Visionix Inc. v. United States, 850 F.3d. 1343, 1349, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) ("That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction.") . [] 
"The embodiment of amended Claim 11 is eligible under 35 U.S.C. 101 because the claim as a whole integrates the Examiner's identified exception into a practical application of that exception. [] 
"The embodiment of Claim 11 provides a collaborative platform method that coordinates and leverages multiple devices/sources, i.e. a merchant's point of sale device, a host site, and an external third party risk evaluator to provide a improved capability and efficiency for the consumer at the point of sale device. As claimed, the combination of the method limitations with various devices/sources that perform separate functions, improves capability and efficiency for not only the customer at the point of sale device, but also for the merchant and for the insurer. 
'To achieve this, the embodiment of Claim 11 claims providing from the merchant's point of sale device item purchase information including customer specific information, item specific information, and purchase price information upon selection of the activation field, to a rating engine at a remote host site", which provides at least some of the information to an external third party risk evaluator. The remote host site rating engine then performs at the customer risk valuation assessment based on customer specific information from the third party risk evaluator and remote host site rating engine performs an item valuation based on the purchase price and item specific information (comparative sale data, item component valuation based on current market price, and valuation history data related to the item from a third party block chain distributed ledger), and provides a quote to the point of sale device for display and selection on the point of sale device. "Optimally, within milliseconds or less, the online retailer collaborative platform method provides the customer with the cost of insurance and an option to purchase." Present Appln, para. [00019] (emphasis added). This is a significant improvement capability and efficiency. 
"This is not merely using a computer as a tool to perform an abstract idea because the claimed collaborative platform method is inextricably integrated into a practical application. As such, the embodiment of Claim 11 is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. See MPEP 2106.04(d). The collaborative platform method imposes a meaningful limit on the Examiner's identified judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. [] 
"[I]t is significant that the claimed embodiment of Claim 11 provides further practical application because it allows the point of sale device to perform the function of sale of the item and sale of insurance and binding all at the same time on one device. This provides efficiency and increased conversion/sales. 
"[U]nder Step 2A, prong 2, Pathway B, Claim 11 as a whole integrates the judicial exception into a practical application, so the claim is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. This concludes the eligibility analysis. As such, Claim 11 contains patentable subject matter under 35 U.S.C. 101. 
"Similar to the embodiment of Claim 11, the embodiment of amended Claim 14 is eligible under 35 U.S.C. 101 because the claim as a whole integrates the Examiner's identified exception into a practical application of that exception. [] 
"The embodiment of Claim 14 provides a collaborative platform method that coordinates and leverages multiple devices/sources, i.e. a merchant's point of sale device, a host site, and an external third party risk evaluator to provide a improved capability and efficiency for the consumer at the point of sale device. As claimed, the combination of the method limitations with various devices/sources that perform separate functions, improves capability and efficiency for not only the customer at the point of sale device, but also for the merchant and for the insurer. 
'[T]he embodiment of Claim 14 claims providing from the merchant's point of sale device item purchase information including customer specific information, item specific information, and purchase price information upon selection of the activation field, to a rating engine at a remote host site", which provides at least some of the information to an external third party risk evaluator. The remote host site rating engine then performs at the customer risk valuation assessment based on customer specific information from the third party risk evaluator and remote host site rating engine performs an item valuation based on the purchase price and item specific information (comparative sale data and item component valuation based on current market price), and provides a quote to the point of sale device for display and selection on the point of sale device. "Optimally, within milliseconds or less, the online retailer collaborative platform method provides the customer with the cost of insurance and an option to purchase." Present Appln, para. [00019] (emphasis added). This is a significant improvement capability and efficiency. 
"This is not merely using a computer as a tool to perform an abstract idea because the claimed collaborative platform method is inextricably integrated into a practical application. As such, the embodiment of Claim 14 is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. See MPEP 2106.04(d). The collaborative platform method imposes a meaningful limit on the Examiner's identified judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. [] 
"[I]t is significant that the claimed embodiment of Claim 14 provides further practical application because it allows the point of sale device to perform the function of sale of the item and sale of insurance and binding all at the same time on one device. This provides efficiency and increased conversion/sales. 
"[U]nder Step 2A, prong 2, Pathway B, Claim 14 as a whole integrates the judicial exception into a practical application, so the claim is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. This concludes the eligibility analysis. As such, Claim 14 also contains patentable subject matter under 35 U.S.C. 101. 
"[] The amendments provide further limitation on the embodiments of Claims 11 and 14 to further integrate the Examiner's recited exception into a practical application of the exception so that the claims are not directed to the judicial exception at Step 2A, Prong Two, Pathway B. See MPEP 2106.04 II. A. flowchart. 
"[A]mended Claims 11-17 are allowable under 35 U.S.C. 101. [] 
"[] Claims 11-17 are in condition for immediate allowance. []" 
(REMARKS [as abridged], pp. 8-15). 
Respectively nonetheless, the above-quoted arguments submitted October 24, 2022 at REMARKS pp. 8-15 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Example(s) that the courts have indicated may not be sufficient to show an improvement in computer-functionality: i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019); Examples that the courts have indicated may not be sufficient to show an improvement to technology include: i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; With respect to the Thales Visionix v. United States court decision cited by the Applicant, the Office ascertains that the legal holdings of Thales Visionix Inc. v. United States, 850 F.3d. 1343, 121 USPQ2d 1898 (Fed. Cir. 2017), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the precise facts and the particular holdings of Thales Visionix v. United States in the Applicant's pending matter, the Office notes that in Thales, claims were found to be eligible in Step 2A for methods and system regarding an inertial tracking system involving a particular configuration of inertial sensors and a particular method of using the raw data from the sensors. Nevertheless, the specific facts present in the Applicant's pending matter are markedly dissimilar to the pertinent facts in Thales Visionix v. United States with respect to Thales's holdings. In Thales, the Federal Circuit held the particular configuration of inertial sensors and the particular method of using the raw data from the sensors was more than simply applying a law of nature. Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017). The court found that the claims provided a system and method that "eliminate[d] many 'complications' inherent in previous solutions for determining position and orientation of an object on a moving platform." In other words, the claim recited a technological solution to a technological problem. Id. Contrastingly, the Applicant's alleged invention involves method and collaborative platform for intelligent purchase decisions, and the presently pending claims in the matter of the instant application do not amount to significantly more than simply applying a judicial exception to a particular field of use, do not eliminate complications inherent in previous solutions, and do not recite a technological solution to a technological problem as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the relevant substantive facts in the instant pending Application are materially dissimilar to the facts in Thales Visionix v. United States. Therefore, the Office concludes that the legal holdings of Thales Visionix v. United States can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20060224422 A1 by Cohen; Ralph B. discloses System and method for applying for insurance at a point of sale.
USPGPub No. US 20020010600 A1 by Fujita, Ichiro discloses System, method and storage medium for mediating between users and manufacturers via a network.
USPGPub No. US 20140214554 A1 by Lang; Gregory J. et al. discloses ELECTRONIC COMMERCE TRANSACTIONS WITHIN A MARKETING SYSTEM THAT MAY CONTAIN A MEMBERSHIP BUYING OPPORTUNITY.
USPGPub No. US 20140214630 A1 by N; Ganapathy Subramaniam et al. discloses System and Method for Merchandising on an Electronic Device with Instantaneous Loan and Insurance.
USPGPub No. US 20130275237 A1 by Ramaratnam; Arjun et al. discloses Processing Online Transactions.
USPAT No. US 5828405 A to Vanier; Dana J. et al. discloses Gemstone registration system.
USPGPub No. US 20140279172 A1 by Walker; Jay S. et al. discloses Conditional Purchase Offer Management System.
USPAT No. US 10719501 B1 to Leise; William J. et al. discloses Systems and methods for analyzing vehicle sensor data via a blockchain.
USPGPub No. US 20210264526 A1 by Bryant; Ronny S. et al. discloses DISTRIBUTED LEDGER SYSTEM FOR USE WITH VEHICLE SENSOR DATA AND USAGE BASED SYSTEMS.
USPGPub No. US 20170206603 A1 by Al-Masoud; Mezyad M. discloses SYSTEMS AND METHODS FOR MANAGING A TALENT BASED EXCHANGE.
USPGPub No. US 20180089758 A1 by STRADLING; Adam et al. discloses SYSTEM AND METHOD OF PROVIDING A CONTRACT-CREATOR APPLICATION.
USPGPub No. US 20200099512 A1 by Kikinis; Dan discloses SYSTEM AND METHOD FOR SECURITY GATEWAY FOR HIGH SECURITY BLOCKCHAIN SYSTEMS.
USPGPub No. US 20200090143 A1 by Iervolino; Andrea discloses System, Method, and Apparatus for Online Content Platform and Related Cryptocurrency.
USPGPub No. US 20170046526 A1 by Chan; Paul Mon-Wah et al. discloses System and Method for Implementing Hybrid Public-Private Block-Chain Ledgers.
USPGPub No. US 20190114334 A1 by Gunther; Christian discloses APPARATUSES, SYSTEMS AND METHODS FOR PROCESSING, ACKNOWLEDGING, TRANSFERRING AND CUSTODY OF ASSETS OR RIGHTS ON A DISTRIBUTED LEDGER.
USPGPub No. US 20150073929 A1 by Psota; James Ryan et al. discloses TRANSACTION FACILITATING MARKETPLACE PLATFORM.
USPGPub No. US 20180315127 A1 by Chappell; James Mark et al. discloses System and Method for Expediting Purchase of Vehicular Insurance.
USPGPub No. US 20180218456 A1 by Kolb; Jason et al. discloses RISK SECURITIZATION AND PRICING SYSTEM.
USPGPub No. US 20170124661 A1 by KATZ; Ari discloses BOOK EXCHANGE PROCESS.
USPGPub No. US 20160253710 A1 by Publicover; Mark W. et al. discloses PROVIDING TARGETED CONTENT BASED ON A USER'S MORAL VALUES.
USPGPub No. US 20160012543 A1 by Steben; Christine L. et al. discloses Systems, Methods, and Apparatus for Utilizing Revenue Information in Composite-Rated Premium Determination.
USPGPub No. US 20160012542 A1 by Steben; Christine L. et al. discloses Systems, Methods, and Apparatus for Hazard Grade Determination for an Insurance Product.
USPGPub No. US 20160012541 A1 by Harrington; Robert T. et al. discloses SYSTEMS AND METHODS FOR BUSINESS RECLASSIFICATION TIEBREAKING.
USPGPub No. US 20140279526 A1 by Jackson; Douglas discloses SYSTEMS AND METHODS FOR A PRIVATE SECTOR MONETARY AUTHORITY.
USPGPub No. US 20160239924 A1 by Fields; Mike et al. discloses Data Structures For Providing Customized Marketing Information.
USPAT No. US 8660943 B1 to Chirehdast; Mehran discloses Methods and systems for financial transactions.
USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20150032642 A1 by Blackhurst; Jason P. et al. discloses USE OF AN E-RECEIPT TO VERIFY OWNERSHIP AND SERVICE OF A PRODUCT.
USPGPub No. US 20150032480 A1 by Blackhurst; Jason P. et al. discloses USE OF E-RECEIPTS TO DETERMINE INSURANCE VALUATION.
USPGPub No. US 20140058872 A1 by Sandholm; Tuomas et al. discloses AUTOMATED BUNDLING AND PRICING BASED ON PURCHASE DATA.
USPGPub No. US 20030028438 A1 by Smukowski, David J. discloses System and device for product valuation and associated method.
USPAT No. US 8255288 B1 to Gupta; Diwakar et al. discloses High demand sale processing.
USPGPub No. US 20040211600 A1 by Schuller, Robert J. et al. discloses Food product scale and method for providing in-store incentives to customers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        12/9/2022